DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 	Claims 1-4, 7-9, 29, 30 and 35-47 are pending. Claims 7 and 8 are withdrawn. 
The present application is a continuation of U.S. Serial No. 15/301,046 filed September 30, 2016, now, U.S. patent 10,869,898, which is a U.S. National Stage Application under 35 U.S.C. § 371 of International Application No. PCT/US2015/020614, filed March 13, 2015, which claims priority under to U.S. Provisional Application No. 61/973,764, filed April 1, 2014, U.S. Provisional Application No. 61/973,763, filed April 1, 2014, U.S. Provisional Application No. 61/991,319, filed May 9, 2014, U.S. Provisional Application No. 62/006,825, filed June 2, 2014, U.S. Provisional Application No. 62/006,828, filed June 2, 2014, U.S. Provisional Application No. 62/006,829, filed June 2, 2014, U.S. Provisional Application No. 62/006,832, filed June 2, 2014, U.S. Provisional Application No. 62/025,367, filed July 16, 2014, U.S. Provisional Application No. 62/059,100, filed October 2, 2014, and International Application No. PCT/US2014/065304, filed November 12, 2014. 
Please update the first line of the specification to indicate the U.S. patent number. 
The priority references do not teach that the cell(s) express at least 1000 copies of the fusion polypeptide cells that are not hypotonically dialyzed cells. The subject matter was added 

Information Disclosure Statement
Information disclosure statements filed 12/29/2021 amd 10/18/2021 have been identified and the documents considered.  The signed and initialed PTO Forms 1449 has been mailed with this action.  Documents listed as PCT reports, applications, EPO reports and foreign office actions have been considered but have been crossed off of the Forms 1449. 
 
Response to Amendments
The rejections under 35 USC 112, first paragraph and the rejection under 35 USC 102 and 103 based upon Khavejian et al have been overcome by the amendments. In light of the office actions provided for in the IDS and reconsideration of the references, the following rejection is set forth based upon previous art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 29 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hyde (U.S. 20110070153).
Hyde teaches a method of inducing immune tolerance in a human subject (¶0332). The method comprising administering to the human subject a pharmaceutical composition comprising an artificial cell which can be enucleated erythroid cells (modified rbcs see e.g. ¶0213). The cells comprise an exogenous fusion polypeptide comprising the antigen, or an antigenic fragment thereof, fused to an intracellular domain of a transmembrane protein the antigen, or the antigenic fragment thereof, is localized on the intracellular side of the enucleated erythroid cells. 
[0298] As shown in FIG. 11, in an embodiment 11A, the at least one epitope 118 joined to the at least one MHC receptor component 115, is also joined to at least one immunomodulatory component 110, by an intracellular joining mechanism (e.g. linker, etc.).

    PNG
    media_image1.png
    172
    223
    media_image1.png
    Greyscale

[0069] In an embodiment, at least one of the epitope joined to the at least one MHC receptor component, or the at least one immunomodulatory molecule component joined to the at least one MHC receptor component is joined by at least one linker or linking component. In an embodiment, the linker includes, among other things, a cleavable linker (e.g., chemically cleavable linker, thermally cleavable linker, optically cleavable linker, enzymatically cleavable linker, etc.). In an embodiment, the linker includes at least one of an intracellular linker, extracellular linker, or a linker embedded in the lipid surface.

As evidenced by Papke and Grosman, these are linkers of transmembrane proteins (see figure 1). 
The method of loading the erythrocyte is alternatively electroporation, sonication, calcium precipitation, lipid mediated transfection, osmotic pulsing all of which are cell injury (see e.g. ¶0213, 0235). 
[0213] Isolated reticulocytes may be transfected with mRNA encoding proteins and/or peptides of interest.

The reticulocytes are isolated from other cells and hence 100% of the cells are enucleated (see e.g. ¶0120 and 0116). 
The cells are loaded with epitopes i.e. antigens to autoimmune diseases (see e.g. ¶0067). The antigen can be capsid peptide (see e.g. ¶0375). Hyde teaches deformation as part of the process of making the cells of the invention (see e.g. ¶0135-0136). By electroporation the cells become porous (see e.g. ¶0226). Furthermore, the cells are autologous to the subject and administration is by autologous transduction (see e.g. ¶0119-0120). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 29, 30 and 35-47 rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 20110070153) in view of Phua et al (Adv Healthc Mater. 2014 June ; 3(6): 837–842) and Larsson and Lernmark (Intern Med. 2011 June ; 269(6): 626-635).
 The teachings of Hyde et al are as above. However, Hyde does not teach
1) At least 1000 copies However, such cells are known to accommodate large concentration of molecules (see e.g. Phua et al page 3, first paragraph) which details that these cells can accommodate much larger than 1000 copy capacity.
2) That the autoimmune antigen is insulin, preproinsulin or GAD65 epitope. However, Larrson and Lenmark et al teach that this autoimmune disease is best treated with such epitopes. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention that the cells would inherently comprise numbers of copies of antigen once expressed as recited and to use antigens for treatment of diabetes that are known such as insulin and GAD65. Such a modification would have resulted in a method
encompassed by claims 1-4, 9, 29, 30, 35, 36, 38 and 40-47 As noted above: 1) Hyde et al teach
rbc comprising transgenes expressing antigens for autoimmune therapy wherein the antigen is fused to the intracellular membrane by an intracellular protein; 2) Antigens for such therapy are taught by Larsson and 3) it is known that copy level of expression is high in these cells such that 10,000 copies would be recognized by a person of skill in the art to be present.

Response to Arguments
In the response dated 4/2/2021, applicants argued as rega4rds Hyde et al that this reference did not teach linkage to intracellular domains of a TM protein. However, a review of this reference indicates that this is in fact taught by Hyde. Applicants argue that this presentation is via MHC molecules. However, as set forth above this is through intracellular linkages. Furthermore, there is no occlusion of MHC linkages (see ¶0069). 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 9, 29, 30, 35, 36, 38 and 40-47 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of
copending Application No. 16/235,453 in view of Hyde et al and Meacham (set forth previously). It is acknowledged that applicants have asked that this rejection be held in abeyance. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite methods of inducing immune tolerance using reticulocytes or enucleated erythrocytes. The instant claims differ by reciting a process by which the product cell is made. As demonstrated by Hyde et al above these steps are well known in the art and do not require hypotonic lysis. As well, the inherent capacity of the cells is to comprise a large copy number of molecules.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from 16/235,453, then two different assignees would hold a patent to the claimed invention of 16/235,453, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/            Primary Examiner, Art Unit 1633